Case 20-32519 Document 2490-2 Filed in TXSB on 05/21/21 Page 1 of 8




                             Exhibit B

                          Proposed Order
         Case 20-32519 Document 2490-2 Filed in TXSB on 05/21/21 Page 2 of 8




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                )
    In re:                                                      )
                                                                ) Chapter 11
    NEIMAN MARCUS GROUP LTD LLC, et al., 1                      )
                                                                ) Case No. 20-32519 (DRJ)
                     Reorganized Debtors.                       )
                                                                ) (Jointly Administered)
                                                                )

                        ORDER SUSTAINING LIQUIDATING TRUSTEE’S
                       SEVENTEENTH OMNIBUS OBJECTION TO CLAIMS
                           (NO SUPPORTING DOCUMENTS CLAIMS)

                                          [Related Docket No._____]

             Upon the Objection2 of the Liquidating Trustee seeking entry of an order (the “Order”)

disallowing and expunging the claims identified on Schedule 1 attached hereto, it is HEREBY

ORDERED THAT:

             1.     The Objection is sustained as set forth herein.

             2.     Each claim identified on Schedule 1 to this Order is disallowed in its entirety as

identified on Schedule 1 to this Order.




1
      The Reorganized Debtors in these chapter 11 cases, along with the last four digits of each Reorganized Debtor’s
      federal tax identification number, are: Neiman Marcus Group LTD LLC (9435); Bergdorf Goodman Inc. (5530);
      Bergdorf Graphics, Inc. (9271); BG Productions, Inc. (3650); Mariposa Borrower, Inc. (9015); Mariposa
      Intermediate Holdings LLC (5829); NEMA Beverage Corporation (3412); NEMA Beverage Holding Corporation
      (9264); NEMA Beverage Parent Corporation (9262); NM Bermuda, LLC (2943); NM Financial Services, Inc.
      (2446); NM Nevada Trust (3700); NMG California Salon LLC (9242); NMG Florida Salon LLC (9269); NMG
      Global Mobility, Inc. (0664); NMG Notes PropCo LLC (1102); NMG Salon Holdings LLC (5236); NMG Salons
      LLC (1570); NMG Term Loan PropCo LLC (0786); NMG Texas Salon LLC (0318); NMGP, LLC (1558); The
      Neiman Marcus Group LLC (9509); The NMG Subsidiary LLC (6074); and Worth Avenue Leasing Company
      (5996). The Reorganized Debtors’ service address is: One Marcus Square, 1618 Main Street, Dallas, Texas 75201.
2
      Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Liquidating
      Trustee’s Seventeenth Omnibus Objection to Claims (No Supporting Documents Claims).

                                                         -1-
      Case 20-32519 Document 2490-2 Filed in TXSB on 05/21/21 Page 3 of 8




       3.      Bankruptcy Management Solutions, Inc. d/b/a Stretto (“Stretto”) is authorized and

directed to update the claims register maintained in these chapter 11 cases to reflect the relief

granted in this Order.

       4.      Each claim and the objections by the Liquidating Trustee to each claim identified

in Schedule 1 constitutes a separate contested matter as contemplated by Bankruptcy Rule 9014.

This Order will be deemed a separate order with respect to each claim identified on Schedule 1.

       5.      Notwithstanding the relief granted in this Order or any actions taken pursuant to

such relief, nothing in this Order shall be deemed: (a) an admission as to the validity of any

prepetition claim against a Debtor entity or such Debtor entity’s estate; (b) a waiver of any party’s

right to dispute any prepetition claim on any grounds; (c) a promise or requirement to pay any

prepetition claim; (d) an implication or admission that any particular claim is of a type specified

or defined in this Objection or any order granting the relief requested by this Objection; (e) a

request or authorization to assume any prepetition agreement, contract, or lease pursuant to section

365 of the Bankruptcy Code; or (f) a waiver of the Liquidating Trustee’s rights under the

Bankruptcy Code or any other applicable law.

       6.      The terms and conditions of this Order will be immediately effective and

enforceable upon its entry.



                              [Remainder of Page Intentionally Left Blank]




                                                 -2-
      Case 20-32519 Document 2490-2 Filed in TXSB on 05/21/21 Page 4 of 8




       7.      The Liquidating Trustee, Stretto, and the Clerk of the Court are authorized to take

all actions necessary to effectuate the relief granted pursuant to this Order in accordance with the

Objection.

       8.      This Court shall retain exclusive jurisdiction to resolve any dispute arising from or

related to this Order.



 Houston, Texas
 Date:                                  , 2021

                                                       THE HONORABLE DAVID R. JONES
                                                       CHIEF UNITED STATES BANKRUPTCY
                                                       JUDGE




                                                 -3-
Case 20-32519 Document 2490-2 Filed in TXSB on 05/21/21 Page 5 of 8




                            Schedule 1
            Case 20-32519 Document 2490-2 Filed in TXSB on 05/21/21 Page 6 of 8



             Name of                                                                                         Reason for
Ref #                 Debtor Name        Claim # Date Filed           Claim to be Disallowed
             Claimant                                                                                         Objection
                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                   Priority: $0.00                   Claim does not include
                         Neiman Marcus                              General Unsecured: $37,594.95
  1          BEFRUGAL                       1330   6/19/2020                                               supporting
                         Group LTD LLC
                                                                                                         documentation
                                                                                   Total: $37,594.95

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                          The Neiman                               Priority: $0.00                  Claim does not include
        BRAD'S DEALS                                                  General Unsecured: $3,203.77
  2                      Marcus Group        888   5/26/2020                                              supporting
                 LLC
                                  LLC                                                                   documentation
                                                                                   Total: $3,203.77

                                                             Administrative: $0.00
            CENTRAL                                               Secured: $0.00
          TELEPHONE                                                Priority: $0.00                  Claim does not include
                         Neiman Marcus                                General Unsecured: $1,159.26
  3        COMPANY-                         1593   7/14/2020                                              supporting
                         Group LTD LLC
         NEVADA DBA                                                                                     documentation
        CENTURYLINK                                                                Total: $1,159.26

                                                             Administrative: $0.00
            CENTRAL                                               Secured: $0.00
          TELEPHONE                                                Priority: $0.00                  Claim does not include
                         Neiman Marcus                                  General Unsecured: $666.91
  4        COMPANY-                         1592   7/14/2020                                              supporting
                         Group LTD LLC
         NEVADA DBA                                                                                     documentation
        CENTURYLINK                                                                  Total: $666.91

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                   Priority: $0.00                  Claim does not include
                         Neiman Marcus                                  General Unsecured: $700.00
  5      CESAR DUENAS                        828   5/23/2020                                              supporting
                         Group LTD LLC
                                                                                                        documentation
                                                                                     Total: $700.00

                                                             Administrative: $0.00
                                                                  Secured: $0.00
            DLNY, LLC A
                                                                   Priority: $0.00                  Claim does not include
            DIVISION OF Neiman Marcus
  6                                          564   5/18/2020          General Unsecured: $6,275.00        supporting
        JERRY LEIGH OF Group LTD LLC
                                                                                                        documentation
        CALIFORNIA, INC
                                                                                   Total: $6,275.00

                                                             Administrative: $0.00
                                                                  Secured: $0.00
              HAWAII                                               Priority: $0.00                  Claim does not include
                         Neiman Marcus                                General Unsecured: $7,569.01
  7     EMPLOYMENT                          1672   7/14/2020                                              supporting
                         Group LTD LLC
        SERVICES, INC                                                                                   documentation
                                                                                   Total: $7,569.01

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                   Priority: $0.00                  Claim does not include
                         Neiman Marcus                                General Unsecured: $3,632.00
  8        JAMES JEANS                       960   5/28/2020                                              supporting
                         Group LTD LLC
                                                                                                        documentation
                                                                                   Total: $3,632.00

                                                             Administrative: $0.00
                                                                  Secured: $0.00
                                                                   Priority: $0.00                   Claim does not include
                         Neiman Marcus                              General Unsecured: $38,081.71
  9           POMEROY                        755   5/21/2020                                               supporting
                         Group LTD LLC
                                                                                                         documentation
                                                                                   Total: $38,081.71
            Case 20-32519 Document 2490-2 Filed in TXSB on 05/21/21 Page 7 of 8



             Name of                                                                                        Reason for
Ref #                 Debtor Name       Claim # Date Filed           Claim to be Disallowed
             Claimant                                                                                        Objection
                                                            Administrative: $0.00
                                                                 Secured: $0.00
                                                                  Priority: $0.00                  Claim does not include
        TOGAS HOUSE     Neiman Marcus                                General Unsecured: $3,551.00
 10                                         636   5/19/2020                                              supporting
         OF TEXTILES    Group LTD LLC
                                                                                                       documentation
                                                                                  Total: $3,551.00

                                                            Administrative: $0.00
                                                                 Secured: $0.00
                                                                  Priority: $0.00                   Claim does not include
                        Neiman Marcus                              General Unsecured: $13,708.00
 11      TOOTIE PIE CO. Group LTD LLC        38    5/7/2020                                               supporting
                                                                                                        documentation
                                                                                  Total: $13,708.00

                                                            Administrative: $0.00
                                                                 Secured: $0.00
             WHITLOCK
                                                                  Priority: $0.00                   Claim does not include
        (AUDIO FIDELITY Neiman Marcus
 12                                        2585    8/3/2020        General Unsecured: $17,243.20          supporting
         COMMUNICATIO Group LTD LLC
                                                                                                        documentation
              NS CORP)
                                                                                  Total: $17,243.20

                                                            Administrative: $0.00
                                                                 Secured: $0.00
                                                                  Priority: $0.00                   Claim does not include
        DERRALL         Neiman Marcus                                     General Unsecured: $0.00
 13                                        1618   7/13/2020                                               supporting
         BROWN          Group LTD LLC
                                                                                                        documentation
                                                                                       Total: $0.00

                                                            Administrative: $0.00
                                                                 Secured: $0.00
                                                                  Priority: $0.00                   Claim does not include
                     Neiman Marcus                                        General Unsecured: $0.00
 14     EBONE BOWLES Group LTD LLC         1655   7/13/2020                                               supporting
                                                                                                        documentation
                                                                                       Total: $0.00

                                                            Administrative: $0.00
                                                                 Secured: $0.00
                                                                  Priority: $0.00                   Claim does not include
        MONICA WRIGHT- Neiman Marcus                                      General Unsecured: $0.00
 15                                        2365   7/20/2020                                               supporting
                SAPAR Group LTD LLC
                                                                                                        documentation
                                                                                       Total: $0.00

                                                            Administrative: $0.00
                                                                 Secured: $0.00
                                                                  Priority: $0.00                   Claim does not include
                      Neiman Marcus                                       General Unsecured: $0.00
 16     OSCAR ALVAREZ Group LTD LLC        1746   7/15/2020                                               supporting
                                                                                                        documentation
                                                                                       Total: $0.00

                                                            Administrative: $0.00
                                                                 Secured: $0.00
                                                                  Priority: $0.00                   Claim does not include
                        Neiman Marcus                                     General Unsecured: $0.00
 17           SA-LA LLC Group LTD LLC      1229   6/14/2020                                               supporting
                                                                                                        documentation
                                                                                       Total: $0.00
           Case 20-32519 Document 2490-2 Filed in TXSB on 05/21/21 Page 8 of 8




             Name of                                                                                     Reason for
Ref #                 Debtor Name    Claim # Date Filed           Claim to be Disallowed
             Claimant                                                                                     Objection
                                                         Administrative: $0.00
                                                              Secured: $0.00
                                                               Priority: $0.00                   Claim does not include
         WESLYN      Neiman Marcus                                     General Unsecured: $0.00
 18                                     1617   7/13/2020                                               supporting
        BRIGNONI     Group LTD LLC
                                                                                                     documentation
                                                                                    Total: $0.00
